       Case 2:19-cv-02717-JTM-TJJ Document 69 Filed 11/23/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

JEANNINE L. OLCOTT,                               )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )   Case No. 2:19-CV02717
                                                  )
QUIKTRIP CORPORATION,                             )
                                                  )
               Defendant.                         )

                    STIPULATION OF DISMISSAL WITH PREJUDICE

       COMES NOW Plaintiff Jeannine Olcott, by and through her attorneys Christopher M.

Napolitano and James H. Ensz of the firm ENSZ & JESTER, PC, and Defendant QuikTrip

Corporation, by and through its attorneys Brian M. Nye and Karrie J. Clinkinbeard of the firm

ARMSTRONG TEASDALE LLP, and stipulate to the dismissal of this action with prejudice pursuant

to Fed. R. Civ. P. 41(a)(1)(A)(ii), with each party to bear their own costs and attorneys’ fees.

       DATED:          November 23, 2020.


                                                  Respectfully submitted,

                                                  ENSZ & JESTER, P.C.



                                                  /s/ Christopher M. Napolitano
                                                  JAMES H. ENSZ                    KS #13040
                                                  CHRISTOPHER M. NAPOLITANO KS #25499
                                                  1100 Main Street, Suite 2121
                                                  Kansas City, Missouri 64105
                                                  Telephone: 816-474-8010
                                                  Facsimile: 816-471-7910
                                                  E-mails:     jensz@enszjester.com
                                                               cnapolitano@enszjester.com
                                                  ATTORNEYS FOR PLAINTIFF

                                                  AND
Case 2:19-cv-02717-JTM-TJJ Document 69 Filed 11/23/20 Page 2 of 2




                                ARMSTRONG TEASDALE LLP


                                By: /s/ Brian M. Nye
                                Karrie J. Clinkinbeard         KS #19583
                                Brian M. Nye                   KS #24094
                                2345 Grand Boulevard, Suite 1500
                                Kansas City, Missouri 64108-2617
                                816.221.3420
                                816.221.0786 (Facsimile)
                                kclinkinbeard@atllp.com
                                bnye@atllp.com
                                ATTORNEYS FOR DEFENDANT
                                QUIKTRIP CORPORATION




                                2
